To the Hon. the Judges of the Supreme Court of the Territory of Michigan now in Session.-
The undersignd John Farmer of Detroit County of Wayne & Territory of Michigan, your Complainant humbly shews and gives your honors to understand that agreeably to an act of the Legislative Council of the Territory of Michigan and approved July 3 1828, Entitled “An act in addition to an act to provide for laying out certain Territorial roads and for other purposes” your complainant was employed by one David Smith, David Kirby and Joseph Laronger Commissioners to lay out a road from the village of Munroe to the said Detroit, as a Surveyor to survey said road to be laid out as aforesaid— That in consideration of said engagement and employ as aforesaid, your complainant proceeded to Monroe where by law said new road was to commence and commenced a survey by the direction and order of the said Commissioners, as aford from the said Village of Munroe to the said Detroit, and did actually survey the same between the places aforesaid, and made three copies of the Field notes & plat of the whole survey agreeably to the Statute in such cases made & provided Last session Page 79 Surveyors 415 403 sec. 4.
And your Complainant as Deputy Surveyor of the counties of Wayne St. Clair & McComb of the Territory of Michigan employed as aforesaid, having surveyed the road as aforesaid, agreeably to the act aforesaid and an Act entitled “An act defining the mode of laying out and establishing Territorial roads”, and having made report thereof agreeably to law, made out a fair copy of his account for his services as aford agreeably to the Copy hereunto annexed and agreeably to an act *512Entitled, “An act concerning the Treasurer of the Territory of Michigan” and presented the same to Robert Abbott Esqr Treasurer of the Territory aford to “examine state, settle, and audit[”] the same as the law requires and give a certificate of the sum due on said Claim as in justice and equity he ought to have done- Road, 402) Fees 197 & 415 412
But so it is may it please your Honors tliat the said Robert Abbott, in total disregard of his duty as Treasurer of the Territory aforesaid and in violation of his oath of office, and wholly setting at defiance the Statute laws of the Territory aford totally refused to audit the claim aforesaid, in any manner whatever, and to give a certificate of his allowance or disallowance of said claim, altho particularly requested so to do to wit, on the eleventh day of Deer, instant, at Detroit aforesaid at the office of said Treasurer aforesaid. And although said Robert Abbott Treasurer as aforesaid admits the law to be peremtory and that it is his duty so to do, hath ever refused and still doth refuse to audit the claims of your complainant aforesd wherefore your complainant remediless at common Law & is greatly injured in that behalf.-
Therefore your Complainant prays that your Honors most gracious writ of Mandamus may issue, or a rule to shew cause why the same should not issue, commanding the said Robert Abbott Treasurer as aforesaid, to examine, state, settle & audit the said account and claim of your complainant aforesaid and give him a certificate agreeably to the statute in such cases provided and grant your Petitioner such other relief as will be Just & legal all of which your complainant in duty bound will ever pray-
Sworn to and subscribed before me at Detroit & County of Wayne this thirteenth day of Decr A D. 1828—
John Farmer
J McDonell
Justice of the Peace.
[.Attached to the foregoingJ
Territory of Michigan
1828 Oct 8th To John Farmer E
To my services as surveyor on the territorial Road from Detroit to Monroe as follows to 36 miles 2iy^ Chs. actually run with Compass and measured with Chain at $1.00 per mile and established by Com3 $36.27
To my services as aforesaid on 17 miles 40 chs 18 Links of random Lines or parts of several routes as actually run with compass and measured with chain by order of the commissioners and by them abandoned as impracticable for said Road $17.5°
To travelling fees in returning back on 17 miles 40 chains 18 Links of Random lines at 10 cts per mile $i-7S
To travelling fees from Detroit to Monroe 36 miles 21 chains at 10 cts per mile $3-63
To One Complete copy of Field notes and Platt of the survey of said Road for the secretary of Monroe County with certificate To one Complete Copy of Field notes and Plat of said road for secretary of Wayne County Do— $5.0° $5.00
To one Complete Copy of Field notes and Platt for the secretary of the territory Do $5.0°
To Recording said Road $5 -°°
$79 15
*513To Robert Abbott Treasurer of the Territory of Michigan
The above account is submitted for allowance being a true Bill
John Farmer
Surveyor
Last item amended —
Territory of Michigan Supreme court
In the matter of the petition of John Farmer for a mandamus —
In obedience to the Rule of said Court of 15th December, I the undersigned do now appear and offer the following reasons why a mandamus should not issue—
first— I have audited no accounts against the Territory since the Ist Session of the Legislature (excepting in two cases) both of which were rejected and the Governor refused to sign a warrant to the claimant altho one of the claims was approved by one of your honors—
Secondly The Committee on Claims for the Ist Session of the 2d Legislature requested I would audit no more claims against the Territory reffering to the two claims mention above—
Thirdly There being no act making, appropriations to meet the claim of the Petioner and others of a similar nature to the Amount of perhaps $3000— I do not consider myself justifiable in auditing his claim —
Fourthly The Legislature have audited all accounts against the Territory since their first Sessions (excepting where an act making appropriations was past (on an estimate made by the Treasurer) to meet the claims of the Expences of the Supreme Court, in which case the Treasurer audited the accounts, and allowed the Sheriff and other officers of the fees provided by law—
Detroit 20th Decr 1828
All of which is respectfully submitted
Robert Abbott
Treasurer of Michigan